Citation Nr: 0331041	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-01 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1954 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decision dated since May 2001 
that denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The veteran has perfected a timely appeal.

A review of the record discloses that the RO, in a February 
1957 rating decision denied entitlement to service 
connection for an acquired psychiatric disorder on the basis 
that an anxiety reaction, in an emotionally immature and 
passively dependent personality, was not incurred in or 
aggravated by service.  The veteran was notified of this 
determination and his appellate rights by a letter dated 
March 1997.  An appeal was not filed.  Pursuant to 
38 U.S.C.A. § 7105(c) (West  2002), a final decision by the 
RO may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered unless 
new and material evidence is presented or secured.  
38 U.S.C.A. § 5108 (West 2002).

In the matter currently before the Board, the veteran, in 
support of his most recent claim, has submitted February 
2001 VA outpatient report in which he was diagnosed with 
PTSD and major depression.

In Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter, "Federal Circuit") concluded that a "newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, can not be the same claim 
when it has not been previously considered."  The Federal 
Circuit explained that "[a] claim that could not have been 
adjudicated prior to the original notice of disagreement, 
because all or a significant element of that claim had not 
been diagnosed, is a new claim although both the new and the 
prior diagnosis relate to a mental disorder."  Id. at 402.

In light of the Federal Circuit's ruling in Ephraim, the 
Board finds that the diagnoses (i.e., PTSD and major 
depression) contained in the additional evidence received 
since the February 1957 rating decision comprise the 
significant element necessary to complete a new claim for 
entitlement to service connection for an acquired 
psychiatric disorder.  Accordingly, the Board has phrased 
the issue as listed on the cover page.

In statements submitted to the Board in April 2002, and in 
October 2003, the veteran's service representative has 
alleged that a March 1957 [sic] rating decision, which 
denied entitlement to service connection for a psychiatric 
disorder, include an anxiety reaction, was the product of 
clear and unmistakable error (CUE).  As this matter has not 
adjudicated by the RO, it is referred to the RO for 
appropriate action.


REMAND

The Board also notes that, during the pendency of the 
appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA" or "Act"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's currently appealed claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

With respect to the veteran's currently appealed claim of 
entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, there is nothing in 
the record that satisfies the notification requirements of 
the VCAA, and action by the RO is needed to satisfy those 
requirements.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).

The Board notes further that, to date, no attempt has been 
made to verify the veteran's claimed in-service stressors.  
In this regard, the Board observes that a review of the 
veteran's DD-214 does not demonstrate that the veteran was 
in combat or received any combat citations such that his lay 
statements would constitute satisfactory lay evidence of the 
claimed in-service stressors.  See generally Collette v. 
Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996); Russo v. Brown, 
9 Vet. App. 46, 50 (1996); and Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  It is also noted that, at his most recent 
VA PTSD examination in February 2001, the veteran discussed 
several claimed stressors from his period of active service 
in Germany.  This examination was conducted by a VA nurse 
practitioner who did not indicate in his report of this 
examination whether the veteran's claims folder had been 
reviewed.  Because the report of the veteran's VA PTSD 
examination in February 2001 does not contain sufficient 
detail for evaluation purposes, it must be returned as 
inadequate.  See 38 C.F.R. § 4.2 (2003).  Consequently, on 
remand, the RO should attempt to verify the veteran's 
claimed in-service stressors and also schedule the veteran 
for an updated VA examination (if appropriate).

Finally, the Board observes that, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter, the "Federal 
Circuit") invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. § 
5103(b)(1).  The Federal Circuit made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
It found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA 
notice.

In view of the above, this case is REMANDED for the 
following actions:

1.  With respect to the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, to 
include PTSD, the RO should send the 
veteran a letter that complies with the 
notification requirements of the VCAA, 
to include 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West Supp. 2002), and any other 
applicable legal precedent.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, and obtain the 
veteran's complete service personnel 
records.  If these records cannot be 
located, please obtain specific 
confirmation of this fact and document 
it in the veteran's claims folder.  

3.  The RO should contact the veteran 
and ask that he the specific (beginning 
and ending) dates within a 60-day time 
period and to specifically identify the 
individuals involved, their units and 
their duty stations, as well as the 
location and places of each of the 
following incidents (noted on a VA PTSD 
examination dated in February 2001):

(a) The report that the veteran was 
assigned to border duty which consisted 
of patrolling the borders between 
"communist danger zones" and benign 
areas within Germany.

(b) The report of the veteran's unit 
receiving sporadic fire from "communist 
enemies" while on border duty.

(c) The report of the veteran seeing 
several fellow soldiers get shot and 
injured 10 to 20 yards away from his 
position while he was on border duty.

(d) The report of an ammunition depot 
exploding next to the veteran's barracks 
at night while he was sleeping, 
resulting in the barracks collapsing on 
top of him while he slept and knocking 
him unconscious.

(e) The report of the veteran seeing 
mangled and decapitated bodies in the 
rubble of the barracks once he had freed 
himself from being trapped in the 
rubble.

(f) The report of the veteran's 
uncontrollable shaking while standing at 
attention in front of his captain and 
being asked, "What's wrong, boy?"

Advise the veteran that this information 
is needed in order to obtain 
corroborative evidence of the alleged 
stressors and that the veteran must be 
as specific as possible, as an adequate 
search for corroborating information 
cannot be properly conducted without the 
requested details.  Ask the veteran to 
identify the names, address, and unit 
numbers of people who have knowledge of 
what happened to him during service.  
Provide the veteran the option to submit 
written statements from persons with 
knowledge of what happened to him during 
service.

4.  If, and only if, the veteran 
responds with additional information 
concerning his claimed in-service 
stressors, please prepare a letter 
asking the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
to provide any available information 
which might corroborate the veteran's 
claimed in-service stressors.  The 
veteran served in the U.S. Army between 
September 1954 and August 1956.  Send 
USASCRUR copies of any of the veteran's 
personnel records showing his service 
dates, duties, and units of assignment, 
to specifically include any assignments 
in Germany, and any statements provided 
by the veteran and/or his service 
representative concerning the veteran's 
claimed in-service stressors.

5.  After associating with the claims 
folder all information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), please 
make arrangements with the appropriate 
VA medical facility(ies) for the veteran 
to be afforded the following 
examination: a psychiatric examination 
to determine the nature, extent, and 
etiology of the veteran's acquired 
psychiatric disorder, to include PTSD 
(if diagnosed).  This examination must 
be conducted by an examining physician.  
The claims folder must be sent to the 
examiner(s) for review.  Request that 
this examination include all standard 
studies and tests.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth.  The examiner(s) 
should comment specifically on the 
veteran's claimed in-service stressors 
and identify which, if any, of the 
veteran's claimed in-service stressors 
are related to an acquired psychiatric 
disorder, to include PTSD (if 
diagnosed).  Any information concerning 
the veteran's claimed in-service 
stressors should be reviewed by the 
examiner(s).  Based on a review of the 
veteran's complete claims folder, 
including a review of all available 
information on the veteran's claimed in-
service stressors, the examiner(s) 
should address the following questions: 
whether it is as least as likely as not 
that an acquired psychiatric disorder, 
to include PTSD (if diagnosed), was 
caused by or had its initial onset 
during the veteran's period of service 
between September 1954 and August 1956, 
or whether this disability was 
manifested within one year after the 
veteran's separation from service in 
August 1956?

6.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to 
include PTSD, in light of all pertinent 
legal authority and the evidence of 
record.  If the determination remains 
adverse to the veteran, he and his 
service representative should be 
furnished a supplemental statement of 
the case and be given an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


